Name: Commission Regulation (EC) No 660/2002 of 17 April 2002 opening and providing for the management of tariff quotas for certain fisheries products from Greenland and Saint Pierre and Miquelon
 Type: Regulation
 Subject Matter: international trade;  fisheries;  America;  foodstuff;  tariff policy
 Date Published: nan

 Avis juridique important|32002R0660Commission Regulation (EC) No 660/2002 of 17 April 2002 opening and providing for the management of tariff quotas for certain fisheries products from Greenland and Saint Pierre and Miquelon Official Journal L 102 , 18/04/2002 P. 0014 - 0015Commission Regulation (EC) No 660/2002of 17 April 2002opening and providing for the management of tariff quotas for certain fisheries products from Greenland and Saint Pierre and MiquelonTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Decision 2001/822/EC of 27 November 2001 on the association of the overseas countries and territories with the European Community ("Overseas Association Decision")(1), and in particular Article 36(3)(a) thereof,Whereas:(1) Article 36(3)(a) of Decision 2001/822/EC provides that from 1 February 2002 certain fisheries products in free circulation in Greenland or Saint Pierre and Miquelon and transhipped there may be accepted for import into the Community free of customs duties, subject to certain conditions and within certain annual limits. In particular the products must be accompanied by an export certificate issued in accordance with the provisions laid down in Annex IV to the Decision.(2) The annual limits should be managed by the Community authorities and the Member State in accordance with the management system for tariff quotas provided for in Articles 308a, 308b and 308c of Commission Regulation (EEC) No 2454/93 of 2 July 1993 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code(2), as last amended by Regulation 444/2002(3).(3) The measures provided for in this Regulation are in accordance with the opinion of the Customs Code Committee,HAS ADOPTED THIS REGULATION:Article 1Annual duty-free tariff quotas shall be opened for the products referred to in the Annex to this Regulation which satisfy the conditions laid down in Article 36 of Decision 2001/822/EC.Article 2The tariff quotas referred to in Article 1 shall be managed in accordance with Articles 308a, 308b and 308c of Regulation (EEC) No 2454/93.Article 3The full annual volume of the tariff quotas shall be opened in 2002.Article 4This Regulation enter into force on the day following its publication in the Official Journal of the European Communities.This Regulation shall apply from 1 February 2002.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 17 April 2002.For the CommissionFranz FischlerMember of the Commission(1) OJ L 314, 30.11.2001, p. 1.(2) OJ L 253, 11.10.1993, p. 1.(3) OJ L 68, 12.3.2002, p. 11.ANNEXProducts referred to in Article 1Notwithstanding the rules for the interpretation of the Combined Nomenclature, the wording for the description of the products in this Annex is to be taken as having no more than an indicative value, the coverage of the tariff quotas being determined by the CN codes. Where an ex CN code is indicated, the coverage of the tariff quota concerned is determined by application of that CN code and the corresponding description taken together.>TABLE>